Exhibit 10.2

EXECUTION VERSION

TEMPUR-PEDIC INTERNATIONAL INC.

as Grantor

 

 

ESCROW AND SECURITY AGREEMENT

Dated as of December 19, 2012

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Escrow Agent and Financial Institution

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Trustee

 

 



--------------------------------------------------------------------------------

THIS ESCROW AND SECURITY AGREEMENT is entered into as of December 19, 2012 (as
amended, modified or supplemented from time to time in accordance with the
Indenture for the Notes described below, this “Agreement”), by and among The
Bank of New York Mellon Trust Company, N.A., as escrow agent (in such capacity,
the “Escrow Agent”), The Bank of New York Mellon Trust Company, N.A., as a
“bank” and “securities intermediary” (each term as defined in the Code (as
defined herein)) (in such capacities, the “Financial Institution”), The Bank of
New York Mellon Trust Company, N.A., as trustee under the Indenture described
below (in such capacity, the “Trustee”), and Tempur-Pedic International Inc., a
Delaware corporation (the “Grantor”).

RECITALS

Pursuant to that certain indenture (as amended, supplemented or modified from
time to time, the “Indenture”), dated as of the date hereof, by and among the
Grantor, the Guarantors party thereto (the “Guarantors”) and the Trustee, the
Grantor will issue $375,000,000 in aggregate principal amount of its 6.875%
Senior Notes due 2020 (the “Notes”). The Notes are being issued in a private
placement (the “Offering”) pursuant to that certain purchase agreement dated
December 12, 2012 (the “Purchase Agreement”), among the Grantor, the Guarantors
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as representative (the
“Representative”) of the several initial purchasers named in Schedule A thereto
(collectively, the “Initial Purchasers”). In connection with the Offering, the
Grantor prepared an Offering Memorandum, dated December 12, 2012 (the “Offering
Memorandum”).

The Grantor currently does not expect to consummate the Sealy Acquisition
described in the Offering Memorandum (the “Acquisition”) contemporaneously with
the issuance of the Notes and has agreed with the Initial Purchasers in the
Purchase Agreement and with the Trustee in the Indenture to enter into this
Agreement and to escrow the gross proceeds from the Offering. When and if such
Acquisition is consummated and the conditions hereunder are satisfied, the
escrowed proceeds will be released to the Grantor, and if such conditions are
not satisfied, the escrowed proceeds will be released to the Trustee for
application to fund a special mandatory redemption of the Notes, in each case
pursuant to this Agreement.

The Grantor, the Trustee, the Financial Institution and the Escrow Agent hereby
agree that, in consideration of the mutual promises and covenants contained
herein, the Financial Institution will maintain the Account (as defined herein),
and the Escrow Agent will distribute the Escrow Property (as defined below) in
accordance with and subject to the following:

 

2



--------------------------------------------------------------------------------

ARTICLE 1

INSTRUCTIONS

Section 1.01. Appointment of the Escrow Agent. The Grantor hereby appoints The
Bank of New York Mellon Trust Company, N.A. as Escrow Agent in accordance with
the terms and conditions set forth herein, and The Bank of New York Mellon Trust
Company, N.A. hereby accepts such appointment subject to the terms and
conditions set forth herein.

Section 1.02 Escrow Property.

The initial funds to be deposited with the Financial Institution will be as
follows:

(a) Concurrently with the execution and delivery hereof and the issuance of the
Notes, as provided in the Purchase Agreement, the Initial Purchasers will
deposit, or cause to be deposited, with the Financial Institution $375,000,000,
and the Grantor will deposit, or cause to be deposited, with the Financial
Institution $20,195,312.50, in each case in cash or by wire transfer in
immediately available funds (together, the “Initial Deposit”), which amounts
collectively represent an amount sufficient to redeem in cash the Notes at a
special redemption price equal to 100% of the aggregate principal amount of the
Notes as required by Section 3.07 of the Indenture (the “Special Redemption
Price”) plus interest that would accrue to, but excluding, October 1, 2013 (the
“Special Redemption Date” and such total amount, the “Special Redemption Total
Amount”), if the Notes are required to be redeemed pursuant to Section 3.07 of
the Indenture.

(b) The Financial Institution will accept the Initial Deposit and will hold such
funds, all investments thereof, any Distributions (as hereinafter defined) and
the proceeds of the foregoing in an escrow account (that shall be a Securities
Account as defined in the Code) created by the Financial Institution prior to or
concurrently with the issuance of the Notes. Such escrow account will have
account number GLA 111-565 For further credit to TAS#538766 and shall be
maintained by the Financial Institution in the name of the Trustee (such
account, together with any other account maintained by the Financial Institution
hereunder, the “Account”) for disbursement in accordance with the provisions
hereof. The Trustee will be the entitlement holder with respect to the Account.
The Grantor will not have any access to the Account or funds or investments
credited thereto, other than the limited contractual right to receive the Escrow
Property (as defined below) under the circumstances specified in Sections
1.04(d) and 1.05 hereof. The Initial Deposit, the Account and all funds or
securities now or hereafter credited to the Account, all investments of any of
the foregoing, plus all interest, dividends and other distributions and payments
on any of the foregoing (collectively the “Distributions”) received or
receivable by the Escrow Agent or the Financial Institution in respect of any of
the foregoing, together with all proceeds of any of the foregoing are
collectively referred to herein as “Escrow Property.”

 

3



--------------------------------------------------------------------------------

Section 1.03. Grantor’s Limited Rights in Escrow Property; Security Interest.

(a) The Grantor hereby pledges, assigns and grants to the Trustee, for the
benefit of the holders of the Notes, as security for the due and punctual
payment when due of all amounts that may be payable from time to time under the
Indenture and the Notes, a continuing security interest in, and a lien on, all
right, title and interest of the Grantor, whether now existing or hereafter
acquired or arising, in the Escrow Property.

(b) The Grantor represents and warrants that the security interest of the
Trustee in the Escrow Property, will, after execution and delivery of this
Agreement by all parties hereto, at all times be valid, perfected and
enforceable (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity regardless of whether considered in a proceeding in
equity or at law) as a first priority (subject to liens of the Escrow Agent and
the Financial Institution) security interest by the Trustee against the Grantor
and all third parties in accordance with the terms of this Agreement.

(c) The parties hereto acknowledge and agree that: (i) the Account will be
treated as a “Securities Account,” (ii) the Escrow Property (other than the
Account) and other assets credited to the Account will be treated as “Financial
Assets,” (iii) this Agreement governs the Account and provides rules governing
the priority among possible “Entitlement Orders” received by the Financial
Institution from the Grantor, the Trustee and any other persons entitled to give
“Entitlement Orders” with respect to such Financial Assets and (iv) the
“Securities Intermediary’s Jurisdiction” is the State of New York. The Financial
Institution as “Securities Intermediary” represents and warrants that it is a
“Securities Intermediary” with respect to the Account and the “Financial Assets”
credited to the Account. Except as specifically provided herein, the terms of
the New York Uniform Commercial Code, as amended, or any successor provision
(the “Code”), will apply to this Agreement, and all terms quoted in this
Section 1.03(c) and Section 1.03(e) will have the meanings assigned to them by
Article 8 and Article 9 of the Code.

(d) The Escrow Agent hereby agrees that all property delivered to the Escrow
Agent for crediting to the Account will be promptly credited to the Account by
the Financial Institution. The Financial Institution represents and warrants
that it has not entered into, and agrees that it will not enter into, any
control agreement or any other agreement relating to the Account or the Escrow
Property with any other third party without the prior written consent of the

 

4



--------------------------------------------------------------------------------

Grantor, the Trustee and the Representative. The parties agree that all
financial assets (except cash) credited to the Account will be registered in the
name of the Financial Institution or its nominees or indorsed to the Financial
Institution or in blank and in no case will any financial asset credited to the
Account be registered in the name of the Grantor, payable to the order of the
Grantor or specially indorsed to the Grantor unless such financial asset has
been further indorsed to the Financial Institution or in blank.

(e) Each of the parties hereto acknowledges and agrees that the Account will be
under the control (within the meanings of Sections 8-106 and 9-106 of the Code)
of the Trustee (in accordance with the Indenture) and, notwithstanding any other
provision of this Agreement, the Financial Institution will comply with all
“Entitlement Orders” (as defined in Section 8-102 of the Code) with respect to
the Account and all instructions directing disposition of funds in the Account,
in each case originated by the Trustee (in accordance with the Indenture)
without further consent of the Grantor or any other person; provided, that so
long as the Trustee has not notified the Escrow Agent and Financial Institution
in writing that an Event of Default exists or following the receipt by the
Escrow Agent and the Securities Intermediary of a written notice from the
Trustee that any existing Event of Default has been cured or waived, the
Financial Institution shall honor Entitlement Orders issued by the Grantor and
the Escrow Agent in accordance with Section 1.04 or Section 1.05 hereof.

(f) The Grantor agrees to take all steps reasonably necessary in connection with
the perfection of the Trustee’s security interest in the Escrow Property and,
without limiting the generality of the foregoing, the Grantor hereby authorizes
the Trustee and the Initial Purchasers, on behalf of the Trustee, to file one or
more UCC financing statements that reasonably describe the collateral in such
jurisdictions and filing offices and containing such description of collateral
as are reasonably necessary in order to perfect the security interest granted
herein, and any such filing is hereby authorized to be made by the Initial
Purchasers or their counsel on behalf of the Trustee. Notwithstanding anything
to the contrary contained herein, neither the Escrow Agent nor the Trustee shall
have any responsibility for preparing, recording, filing, re-recording, or
re-filing any financing statement, perfection statement, continuation statement
or other instrument in any public office to ensure the perfection or maintenance
of any security interest granted in the Escrow Property. The Grantor represents
and warrants that, as of the date hereof, it was duly incorporated and is
validly existing as a corporation under the laws of the state of Delaware and is
not organized under the laws of any other jurisdiction, and the Grantor hereby
agrees that, prior to the termination of this Agreement, it will not change its
legal name or jurisdiction of organization without first giving the Trustee and
the Initial Purchasers at least 10 days’ prior written notice thereof and taking
all steps required under the Code to cause the security interests granted herein
to remain perfected.

 

5



--------------------------------------------------------------------------------

(g) Upon the release of any Escrow Property pursuant to Section 1.04 or
Section 1.05 hereof, the security interest of the Trustee for the benefit of the
holders of the Notes granted herein will automatically terminate with respect to
any such Escrow Property so released without any further action and such
released Escrow Property will be delivered to the recipient free and clear of
any and all liens, claims or encumbrances of the Financial Institution, the
Escrow Agent, the Trustee or the holders of the Notes. The Trustee will, at the
reasonable written request of the Grantor, take all steps necessary to terminate
any financing statements and will execute such other documents without recourse,
representation or warranty of any kind as the Grantor may reasonably request in
writing to evidence or confirm the termination of the security interest in such
released Escrow Property.

Section 1.04. Investment of Escrow Property. (a) The Escrow Agent is authorized
and directed, and agrees promptly to deposit, transfer, hold and invest the
Escrow Property and any investment income thereon (i) in cash, (ii) upon
instruction as set forth in Exhibit B, or (iii) in Permitted Investments as
otherwise set forth in any subsequent written instruction to the Escrow Agent
signed by the Grantor. The Financial Institution will credit all such
investments to the Account and hereby agrees to treat any such investment as a
“Financial Asset” within the meaning of Section 8-102(a)(9) of the Code.
Notwithstanding any instructions by the Grantor, the Escrow Property may only be
invested in or a combination of: (i) any security issued or guaranteed as to
principal or interest by the United States, or any certificate of deposit for
any of the foregoing; or (ii) U.S. dollars or demand deposits of the Financial
Institution (collectively, “Permitted Investments”).

(b) The Escrow Agent will have no liability for any investment losses, fees,
taxes or other charges arising from or related to any such investment,
reinvestment or liquidation of an investment other than in accordance with
Section 2.01 hereof. In addition, the Escrow Agent shall not be responsible for
assuring that the funds on deposit in the Escrow Account are sufficient for the
disbursements contemplated hereunder.

(c) The Escrow Agent will have no obligation to invest or reinvest the Escrow
Property on the day of deposit if deposited with the Financial Institution after
11:00 a.m. New York City time on such day of deposit. Instructions received
after 11:00 a.m. New York City time will be treated as if received on the
following Business Day. Any interest or other income received on such investment
and reinvestment of the Escrow Property will become part of the Escrow Property
and any losses incurred on such investment and reinvestment of the Escrow
Property will be debited against the Escrow Property. If written investment
instructions are not given to the Escrow Agent prior to 11:00 a.m. New York City
time on any Business Day, the Escrow Agent will be deemed to have been
instructed by the Grantor at 11:00 a.m. New York City time on such

 

6



--------------------------------------------------------------------------------

Business Day to deposit and invest the cash portion of the Escrow Property as
provided in Section 1.04(a). Notwithstanding the foregoing, the Escrow Agent
will have the power, and be required, to cause the sale or liquidation of the
foregoing investments upon the earlier of (x) written notice from the Grantor
instructing the Escrow Agent to cause such sale or liquidation and (y) whenever
the Escrow Agent is required to release all or any portion of the Escrow
Property pursuant to Section 1.04(d) or Section 1.05 hereof. Upon receipt of
written notice pursuant to clause (x) above, the Escrow Agent shall cause the
sale or liquidation of the foregoing investments by no later than 11:00 a.m. New
York City time on the succeeding Business Day. In the event that the Escrow
Agent is not required to release the Escrow Property within two Business Days of
the sale or liquidation of the investments, the Escrow Agent will reinvest the
Escrow Property (in accordance with Section 1.04(a) hereof) upon receipt of
written instructions from the Grantor, provided that instructions received after
11:00 a.m. New York City time will be treated as if received on the following
Business Day. In no event will the Escrow Agent be deemed an investment manager
or adviser in respect of any selection of investments hereunder. It is
understood and agreed that the Escrow Agent or its affiliates are permitted to
receive additional compensation that could be deemed to be in the Escrow Agent’s
economic self interest for (i) serving as investment adviser, administrator,
shareholder servicing agent, custodian or sub-custodian with respect to certain
of the investments, (ii) using affiliates to effect transactions in certain
investments or (iii) effecting transactions in investments.

(d) If at any time the Escrow Property has an aggregate value in excess of the
Special Redemption Total Amount, the Escrow Agent, upon receipt of a certificate
from an officer of the Grantor certifying as to such event and specifying the
amount in excess of the Special Redemption Total Amount, shall cause the release
of such excess Escrow Property to the Grantor at its option upon receipt of
written instructions therefrom from an Authorized Person (as defined in
Section 3.01 hereof) of the Grantor by wire transfer of immediately available
funds in accordance with the wire transfer instructions set forth in
Section 1.07 hereof. In furtherance of the foregoing, on June 15, 2013, if the
Officers’ Certificate described in Section 1.05(b) has not been delivered to the
Escrow Agent and the Trustee, the Grantor may direct the Escrow Agent to release
a portion (in an amount not to the exceed the amount of interest payable on the
Notes on June 15, 2013) of the Escrow Property to the Trustee and Paying Agent
under the Indenture by wire transfer of immediately available funds in
accordance with the wire transfer instructions set forth in Section 1.07 hereof
for purposes of paying such interest; provided that the Grantor delivers the
certificate set forth above, together with reasonably detailed calculations,
certifying and establishing that the remaining Escrow Property (not assuming any
reinvestment of proceeds) will be sufficient to fund the redemption of the Notes
at the Special Redemption Total Amount.

 

7



--------------------------------------------------------------------------------

(e) For tax reporting purposes, all interest and other income from investment of
the Escrow Property shall, as of the end of each calendar year and to the extent
required by the Internal Revenue Service, be reported as having been earned by
the Grantor, whether or not such income was disbursed during such calendar year.

Section 1.05. Distribution of Escrow Property. Subject to Section 1.03(e), the
Escrow Agent is directed to cause the Financial Institution to hold and
distribute the Escrow Property in the following manner:

(a) The Escrow Agent will only release the Escrow Property (or cause the Escrow
Property to be released) as specifically provided for in this Section 1.05
(except as specified in Section 1.04(d) above).

(b) As promptly as practicable following receipt of an Officers’ Certificate
substantially in the form attached hereto as Exhibit A (the “Officers’
Certificate”) from the Grantor, the Escrow Agent will cause the liquidation of
all investments, if any, of Escrow Property then held by it and cause the
release of all of the Escrow Property to or at the direction of the Grantor, at
the Grantor’s written direction by wire transfer of immediately available funds
in accordance with the wire transfer instructions set forth in Section 1.07
hereof or to the Trustee as directed.

(c) If the Officers’ Certificate described in Section 1.05(b) above has not been
delivered to the Escrow Agent and the Trustee on or before 5:00 p.m. (New York
City time) on September 26, 2013 (the “Acquisition Deadline”), the Escrow Agent
will cause the liquidation of all investments of Escrow Property then held by it
on or before the Business Day immediately prior to the Special Redemption Date
and cause the release of all of the Escrow Property as follows:

(i) first, to the Paying Agent under the Indenture, an amount of Escrow Property
in cash equal to the Special Redemption Total Amount, such amount to be set
forth in a written certificate delivered by the Grantor to the Escrow Agent (or
equal to the Termination Redemption Price (as defined below), such amount to be
set forth in a written certificate delivered by the Grantor to the Escrow Agent
if a Termination Notice (as defined below) has been delivered to the Escrow
Agent pursuant to Section 1.05(d) below) for payment to the holders of the Notes
in accordance with the special redemption provision contained in Section 3.07 of
the Indenture; such release of Escrow Property to the Paying Agent under the
Indenture will be made by wire transfer of immediately available funds in
accordance with the wire instructions set forth in Section 1.07 hereof; provided
that if the amount of the Escrow Property is less than the amount required to be
paid for the Special Redemption Total Amount or the Termination Redemption
Price, as applicable, the Grantor

 

8



--------------------------------------------------------------------------------

will deliver to the Paying Agent, at least one Business Day prior to the Special
Redemption Date an amount equal to the deficiency in accordance with
Section 3.07 of the Indenture; and

(ii) second, to the Grantor, any Escrow Property remaining after the
distributions in clause (i) of this Section 1.05(c), by wire transfer of
immediately available funds in accordance with the wire instructions set forth
in Section 1.07 hereof.

(d) In the event that the Grantor, prior to the Acquisition Deadline, notifies
the Escrow Agent, the Trustee and the Initial Purchasers in writing
substantially in the form attached hereto as Exhibit C (the “Termination
Notice”) that it will not pursue the Acquisition prior to the Acquisition
Deadline or that the Sealy Merger Agreement shall have been amended, changed,
supplemented or waived in a manner that would be materially adverse to the
interests of the holders of the Notes (as reasonably determined by the Grantor),
it being understood that (a) a reduction of the purchase price in respect of the
Acquisition will be deemed to be materially adverse to the interests of the
holders of the notes (other than to the extent any such reduction is less than
10% of the purchase price as of December 19, 2012 and such reduction is applied
to reduce the amount of Debt to be outstanding on the Escrow Release Date) and
(b) notwithstanding anything in clause (a) to the contrary, any amendment,
change, supplement, waiver or consent permitting the disposition of assets of
the Grantor, Sealy or any of their respective subsidiaries deemed necessary or
advisable (as determined by the board of directors of the Grantor in its
reasonable judgment) to achieve required regulatory approval of the Acquisition
shall not be materially adverse to the interests of the holders of the notes;
provided that the joint lead arrangers under the Credit Agreement entered into
on or about the Issue Date shall have consented to any such disposition, then
the Grantor shall be required to cause a special redemption of the Notes under
Section 3.07 of the Indenture on the date that is three Business Days thereafter
(or such later date specified in the Termination Notice, but in no event later
than the Special Redemption Date). The Termination Notice shall specify the
Special Redemption Price together with the accrued interest due on the Notes
from the date of issuance to, but excluding, the redemption date (such total
amount, the “Termination Redemption Price”). Upon receipt of the Termination
Notice at least two Business Days immediately prior to the date fixed for such
special redemption, the Escrow Agent will, on or before the Business Day
immediately prior to the date fixed for such special redemption, cause the
liquidation of all investments of Escrow Property then held by the Financial
Institution and release all of the Escrow Property in accordance with clauses
(i) and (ii) of Section 1.05(c):

(e) If the Escrow Agent receives a written notice and instruction from the
Trustee that the principal amount of and accrued and unpaid interest on the
Notes have become immediately due and payable pursuant to Article 6 of the

 

9



--------------------------------------------------------------------------------

Indenture, then the Escrow Agent will, within one Business Day after receipt of
such written notice and instruction from the Trustee, cause the liquidation of
all Escrow Property then held by the Financial Institution and cause the release
of all of the Escrow Property as follows:

(i) first, to the Escrow Agent and the Trustee, an amount of Escrow Property in
cash equal to amounts due and owing to the Escrow Agent and the Trustee in
respect of fees and reasonable out-of-pocket expenses of the Escrow Agent under
this Agreement and the Trustee under the Indenture, ratably;

(ii) second, to the Paying Agent for payment to the holders of the Notes, an
amount of Escrow Property sufficient to pay such accelerated principal amount
and interest, if any, thereon; such release of Escrow Property to the Paying
Agent under the Indenture will be made by wire transfer of immediately available
funds in accordance with the wire instructions set forth in Section 1.07 hereof;
and

(iii) third, to the Grantor, any Escrow Property remaining after the
distributions in clauses (i) and (ii) of Section 1.05(e) above, by wire transfer
of immediately available funds in accordance with the wire instructions set
forth in Section 1.07 hereof.

(f) In any case hereunder in which the Escrow Agent is to receive instructions
to release the Escrow Property, the Escrow Agent shall be entitled to
conclusively rely on such instructions with no responsibility to calculate or
confirm amounts or percentages to release or compliance with any other document.

Section 1.06. Addresses. Notices, instructions and other communications will be
sent as follows:

 

  (a) to Escrow Agent:

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, FL 32256

Attention: Corporate Trust Department

Telephone: (904) 998-4711

Facsimile: (904) 645-1972

 

  (b) to the Financial Institution:

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, FL 32256

 

10



--------------------------------------------------------------------------------

Attention: Corporate Trust Department

Telephone: (904) 998-4711

Facsimile: (904) 645-1972

 

  (c) to Trustee:

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, FL 32256

Attention: Corporate Trust Department

Telephone: (904) 998-4711

Facsimile: (904) 645-1972

 

  (d) to Grantor:

Tempur-Pedic International Inc.

1000 Tempur Way

Lexington, Kentucky 40511

Facsimile: 859-455-2805

Attention: Chief Financial Officer

with a copy to:

Bingham McCutchen LLP

399 Park Avenue

New York, New York 10022

Facsimile: 212-752-5378

Attention: John R. Utzschneider

 

  (e) to the Representative and the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

50 Rockefeller Plaza

New York, New York 10020

Facsimile: 212-901-7897

Attention: HY Legal Department

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: 212-701-5111

Attention: Michael Kaplan

 

11



--------------------------------------------------------------------------------

The Escrow Agent may rely upon and comply with instructions or directions sent
via unsecured facsimile or email transmission and the Escrow Agent shall not be
liable for any loss, liability or expense of any kind incurred by any person due
to the Escrow Agent’s reliance upon and compliance with instructions or
directions given by unsecured facsimile or email transmission, provided,
however, that such losses have not arisen from the gross negligence or willful
misconduct of the Escrow Agent, it being understood that the failure of the
Escrow Agent to verify or confirm that the person providing the instructions or
directions, is, in fact, an authorized person, does not constitute negligence or
willful misconduct.

Section 1.07. Wire Transfer Instructions.

All cash (including the cash proceeds from liquidation of any Escrow Property)
distributed from the Account shall be in accordance with the amounts indicated
in the Officers’ Certificate to the Grantor and Merrill Lynch, Pierce, Fenner &
Smith Incorporated. All distributions from the Account to the Grantor will be
transferred by wire transfer of immediately available funds in accordance with
the following wire transfer instructions:

Bank Name: Fifth Third Bank

ABA # 042000314

Account # 0082680782

Account Name: Tempur-Pedic International Inc.

Address: 38 Fountain Square Plaza

       Cincinnati, OH 45263

Contact: Trish Claunch, Cash Manager

Phone: (859) 455-1892

All distributions pursuant to the Officers’ Certificate from the Account to
Merrill Lynch, Pierce, Fenner & Smith Incorporated will be made by wire transfer
of immediately available funds in accordance with the following wire
instructions or such other wire instructions as may be provided in writing to
the Escrow Agent by Merrill Lynch, Pierce, Fenner & Smith Incorporated:

Bank Name: Bank of America, NA

            Dallas, TX USA

ABA # 0260-0959-3

Account # 3750672743

SWIFT: BOFAUS3N

Beneficiary: Merrill Lynch Pierce Fenner & Smith Inc

Address: 100 N Tryon Street

        Mail Code: NC1-007-08-28

        Charlotte, NC 28255

 

12



--------------------------------------------------------------------------------

Unless otherwise indicated in writing from the Trustee or the Paying Agent to
the Escrow Agent, all cash distributed from the Account to the Paying Agent will
be transferred internally or by wire transfer of immediately available funds in
accordance with the following wire transfer instructions:

Bank Name: The Bank of New York Mellon

Account Name: Corporate Trust Agency

ABA # 021000018

Account # GLA 111-565 For further credit to TAS # 185652

Ref: Tempur-Pedic 6.875% due 2020

Attn: Jill Wiesner

Phone: 904-998-4711

Unless otherwise indicated in writing from the Escrow Agent to the Grantor and
the Initial Purchasers, the Initial Deposit will be transferred to the Escrow
Agent by wire transfer of immediately available funds in accordance with the
following wire transfer instructions:

Bank Name: The Bank of New York Mellon

Account Name: Corporate Trust Agency

ABA # 021000018

Account # GLA 111-565 For further credit to TAS # 538766

Ref: Tempur-Pedic Int’l Escrow

Attn: Jill Wiesner

Phone: 904-998-4711

If, upon termination of this Agreement and after any required liquidation or
distribution of Escrow Property for the benefit of any person other than the
Grantor pursuant to Section 1.05 hereof, any Escrow Property consists of assets
other than cash and is to be released to the Grantor, the Escrow Agent shall
cause the liquidation of such Escrow Property into cash and distribute it to the
Grantor pursuant to this Section 1.07 unless the Grantor has provided a prior
written request to the Escrow Agent not to liquidate such Escrow Property and to
deliver such non-cash Escrow Property in kind to the Grantor at such account(s)
or location(s) specified by the Grantor in such written request. If the Escrow
Agent receives such a request, it shall cause the delivery of such non-cash
Escrow Property to the Grantor as promptly as practicable. No request by the
Grantor pursuant to this paragraph shall constitute an “Entitlement Order” or
instruction with respect to the Escrow Property prior to the termination of this
Agreement.

Section 1.08. Compensation.

(a) Upon execution of this Agreement, the Grantor will pay to the extent
invoiced (including the documentation reasonably supporting such request) the
Escrow Agent for its services in accordance with the fee schedule agreed to by
and between the Grantor and the Escrow Agent.

 

13



--------------------------------------------------------------------------------

(b) The fees agreed upon for the services rendered hereunder is intended as full
compensation for the Escrow Agent’s services as contemplated by this Agreement;
provided, however, that in the event that the Escrow Agent renders any service
not contemplated in this Agreement, or there is any assignment of interest in
the subject matter of this Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or the Escrow Agent is made a party
to any litigation pertaining to this Agreement or the subject matter hereof,
then, to the extent not arising from the Escrow Agent’s own gross negligence or
willful misconduct, the Escrow Agent shall be compensated for such extraordinary
services and reimbursed for all reasonable costs and out-of-pocket expenses,
including reasonable attorneys’ fees and out-of-pocket expenses of one legal
counsel, occasioned by any such delay, controversy, litigation or event.

(c) If any reasonable fees, expenses or costs incurred by, or any obligations
owed to the Escrow Agent (or its one legal counsel) hereunder are not paid when
due, the Escrow Agent may set off against any Escrow Property released to the
Grantor from this escrow in accordance with Section 1.05 hereof. The Escrow
Agent shall have no right to set off against, and hereby waives any lien it may
otherwise have against, any Escrow Property prior to its release from escrow or
which is released or to be released to a person other than the Grantor in
accordance with the terms of this Agreement. The Grantor shall remain liable for
any unpaid reasonable fees, expenses or costs incurred by, or any obligations
owed to the Escrow Agent (or its counsel) hereunder.

(d) The obligations of the Grantor contained in this Section 1.08 will survive
the termination of this Agreement or the earlier resignation or removal of the
Escrow Agent.

ARTICLE 2

TERMS AND CONDITIONS

Section 2.01. Rights, Duties and Immunities of Escrow Agent.

(a) Scope of duties. The duties, responsibilities and obligations of the Escrow
Agent will be limited to those expressly set forth herein and no duties,
responsibilities or obligations will be inferred or implied. The Escrow Agent
will not be required to inquire as to the performance or observation of any
obligation, term or condition under any other agreement or arrangement to which
the Grantor is a party, even though reference thereto may be made herein. The
Escrow Agent will not be required to comply with any direction or instruction
(other than those

 

14



--------------------------------------------------------------------------------

contained herein or delivered in accordance with this Agreement) from the
Grantor or any entity acting on its behalf. The Escrow Agent will not be
required to, and will not, expend or risk any of its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder.

(b) Limitation on liability. The Escrow Agent will not be liable for any action
taken or omitted or for any loss or injury resulting from its actions or its
performance or lack of performance of its duties hereunder in the absence of
gross negligence or willful misconduct on its part. In no event will the Escrow
Agent be liable (i) for any consequential, punitive, special or indirect
damages, regardless of the form of action and whether or not any such damages
were foreseeable and contemplated, (ii) for an amount in excess of the value of
the Escrow Property and (iii) for any liability in connection with the
investment or reinvestment of any cash held by it hereunder in accordance with
the terms hereof, including without limitation any liability for any delays (not
resulting from its gross negligence or willful misconduct) in the investment,
reinvestment or liquidation of the Escrow Property, or any loss of interest or
income incident to any such delay. The Escrow Agent may perform any of its
duties through its agents, representatives, attorneys, custodians and/or
nominees and the Escrow Agent shall not be responsible for any misconduct or
negligence on the part of any agent, representative, attorneys, custodians or
nominees appointed with due care.

(c) Further limitation on liability. The Escrow Agent will not incur any
liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the reasonable
control of the Escrow Agent (including but not limited to any act or provision
of any present or future law or regulation or governmental authority, any act of
God or war, or earthquakes, fire, flood, acts of terrorism, civil or military
disturbances, sabotage, epidemic, riots, accidents, labor disputes,
interruptions, loss or malfunctions of utilities, computer (hardware or
software), the unavailability of the Federal Reserve Bank wire or telex or other
wire or communication facility).

(d) Right to consult counsel. The Escrow Agent may consult with legal counsel of
its own choosing, at the reasonable expense of the Grantor (to the extent
documented) in accordance with Section 1.08 hereof, as to any matter relating to
this Agreement, and the Escrow Agent will not incur any liability in acting in
good faith in accordance with any advice from such counsel.

(e) Duty of care. The Escrow Agent will not be under any duty to give the Escrow
Property held by it hereunder any greater degree of care than it gives its own
similar property and will not be required to invest any funds held hereunder
except as directed in accordance with this Agreement. Uninvested funds held
hereunder will not earn or accrue interest and the Escrow Agent will have no
liability for the failure of uninvested funds to earn or accrue interest.

 

15



--------------------------------------------------------------------------------

(f) Collection. All funds and other property deposited into the Account or
otherwise collected for deposit therein will be subject to the Escrow Agent’s
usual collection practices or terms regarding items received by the Escrow Agent
for deposit or collection. The Escrow Agent will not be required, or have any
duty, to notify any Person of any payment or maturity under the terms of any
instrument deposited hereunder, or to take any legal action to enforce payment
of any check, note or security deposited hereunder or to exercise any right or
privilege that may be afforded to the holder of any such security.

(g) Statements. The Escrow Agent will cause the Financial Institution to provide
to the Grantor and the Trustee monthly statements identifying transactions,
transfers or holdings of Escrow Property, and each such statement will be deemed
to be correct and final, absent manifest error, upon receipt thereof by the
Grantor and the Trustee unless the Escrow Agent is notified by the Grantor or
the Trustee in writing to the contrary within 45 Business Days of the date of
such statement.

(h) Disclaimer with respect to Escrow Property. The Escrow Agent will not be
responsible in any respect for the form, execution, validity, value or
genuineness of documents or securities deposited into escrow or held hereunder,
or for any description therein, or for the identity, authority or rights of
persons executing or delivering or purporting to execute or deliver any such
document, security or endorsement. The Escrow Agent makes no representation as
to the validity, value, genuineness or the collectability of any security or
other document or instrument held by or delivered to it. The Escrow Agent will
not be called upon to advise any party as to the wisdom in selling or retaining
or taking or refraining from any action with respect to any securities or other
property deposited hereunder. Neither the Trustee nor the Escrow Agent shall be
responsible for and make no representation as to the legality, effectiveness or
sufficiency of this Agreement as a security document. Neither the Trustee nor
the Escrow Agent shall be responsible for filing any financing or continuation
statements under the Code, or recording any documents or instruments in any
public office at any time or times or otherwise perfecting or maintaining the
perfection of any lien or security interest in the Account or any assets
therein.

(i) Ambiguity or uncertainty. In the event of any ambiguity or uncertainty
hereunder or in any notice, instruction or other communication received by the
Escrow Agent hereunder, the Escrow Agent may, in its reasonable sole discretion,
refrain from taking any action other than retaining possession of the Escrow
Property, unless the Escrow Agent receives written instructions, signed by each
of the Grantor, the Trustee and the Representative which eliminates such
ambiguity or uncertainty.

(j) Conflicting claims. In the event of any dispute between or conflicting
claims by or among the Grantor and/or any other person or entity with

 

16



--------------------------------------------------------------------------------

respect to any Escrow Property, the Escrow Agent will be entitled, in its
reasonable sole discretion, to refuse to comply with any and all claims, demands
or instructions with respect to such Escrow Property so long as such dispute or
conflict continues, and the Escrow Agent will not be or become liable in any way
to the Grantor for failure or refusal to comply with such conflicting claims,
demands or instructions. The Escrow Agent will be entitled to refuse to act
until, in its reasonable sole discretion, either (i) such conflicting or adverse
claims or demands have been determined by a final order, judgment or decree of a
court of competent jurisdiction, which order, judgment or decree is not subject
to appeal, or settled by agreement between the conflicting parties as evidenced
in a writing satisfactory to the Escrow Agent or (ii) the Escrow Agent has
received security or an indemnity reasonably satisfactory to it sufficient to
hold it harmless from and against any and all Losses (as defined in Section 2.02
hereof) which it may incur by reason of so acting. The Escrow Agent may, in
addition, elect, in its sole discretion, to commence an interpleader action or
seek other judicial relief or orders as it may deem, in its sole discretion,
necessary. The reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees and out-of-pocket expenses
of one counsel) incurred in connection with such proceeding will be paid by, and
will be solely an obligation of, the Grantor.

(k) Compliance with judicial orders. If at any time the Escrow Agent is served
with any judicial or administrative order, judgment, decree, writ or other form
of judicial or administrative process that in any way affects the Escrow
Property, including but not limited to orders of attachment or garnishment or
other forms of levies or injunctions or stays relating to the transfer of the
Escrow Property (an “Order”), the Escrow Agent is authorized to comply therewith
in any manner as it or its legal counsel of its own choosing deems necessary,
provided that the Escrow Agent shall, prior to taking any such action in respect
of the Order, promptly notify the Grantor and the Trustee of such Order to allow
the Grantor (with the consent of the Trustee, acting at the direction of the
Initial Purchasers) to seek an appropriate order or waive compliance with the
provisions of this Agreement; and if the Escrow Agent complies with this
Section 2.01(k) and any such Order, the Escrow Agent will not be liable to any
of the parties hereto or to any other person or entity even though such Order
may be subsequently modified or vacated or otherwise determined to have been
without legal force or effect.

(l) Right to rely on communications. The Escrow Agent will be entitled to
conclusively rely upon any order, judgment, certification, demand, instruction,
notice, instrument or other writing delivered to it hereunder without being
required to determine the authenticity or the correctness of any fact stated
therein or the propriety or validity or the service thereof. The Escrow Agent
may act in conclusive reliance upon any instrument or signature reasonably
believed by it in good faith to be genuine and may assume that any person
purporting to give

 

17



--------------------------------------------------------------------------------

receipt or advice to make any statement or execute any document in connection
with the provisions hereof has been duly authorized to do so. When the Escrow
Agent acts on any information, instructions, communications (including, but not
limited to, communications with respect to the delivery of securities or the
wire transfer of funds) sent by facsimile, email or other form of electronic or
data transmission, the Escrow Agent, absent gross negligence or willful
misconduct, will not be responsible or liable in the event such communication is
not an authorized or authentic communication of the Grantor or the Trustee, as
the case may be, or is not in the form the Grantor or the Trustee sent or
intended to send (whether due to fraud, distortion or otherwise). Pursuant to
Section 2.02 hereof, the Grantor will indemnify the Escrow Agent against any
Losses (as such term is defined in Section 2.02 hereof) it may incur as a result
of acting in accordance with any such communication.

(m) Right to request instruction. At any time the Escrow Agent may request an
instruction in writing from the Grantor and the Trustee and may, at its own
option, include in such request the course of action it proposes to take and the
date on which it proposes to act, regarding any matter arising in connection
with its duties and obligations hereunder. The Escrow Agent will not be liable
for acting in accordance with such a proposal on or after the date specified
therein; provided that (i) the specified date will be at least five Business
Days after each of the Grantor and the Trustee receives the Escrow Agent’s
request for instructions and its proposed course of action and (ii) prior to so
acting, the Escrow Agent has not received the written instructions requested.

(n) Liability for taxes. Except as otherwise set forth herein, the Escrow Agent
does not have any interest in the Escrow Property deposited hereunder but is
serving as escrow holder only and having only possession thereof. The Grantor
will pay or reimburse the Escrow Agent upon request for any transfer taxes or
other taxes relating to the Escrow Property incurred in connection herewith and
will indemnify and hold harmless the Escrow Agent with respect to any amounts
that it is obligated to pay in the way of such taxes, in each case to the
reasonable satisfaction of the Escrow Agent. Any payments of income from the
Account will be subject to withholding regulations then in force with respect to
United States taxes. The Grantor will provide the Escrow Agent with appropriate
W-9 forms for tax identification number certifications, or W-8 forms for
non-resident alien certifications, as requested. It is understood that the
Escrow Agent will be responsible for income reporting only with respect to
income earned on investment of funds which are a part of the Escrow Property and
is not responsible for any other reporting. The provisions of this
Section 2.01(n) will survive the termination of this Agreement or the earlier
resignation or removal of the Escrow Agent.

(o) Extension of rights of Escrow Agent. The rights, privileges, protections,
immunities and benefits given to the Escrow Agent, including

 

18



--------------------------------------------------------------------------------

without limitation, its right to be indemnified, are extended to, and shall be
enforceable by, the Escrow Agent in each of its capacities hereunder, including
in its capacity as Financial Institution, and each agent, custodian and other
Person employed to act hereunder.

(p) Right Not Duty Undertaken. The permissive rights of the Escrow Agent to do
things enumerated in this Agreement shall not be construed as duties.

Section 2.02. Indemnity. The Grantor will be liable for and will reimburse and
indemnify the Escrow Agent and hold the Escrow Agent and its directors,
officers, employees and agents harmless from and against any and all claims,
actual losses, liabilities, reasonable costs, damages or reasonable expenses
(including reasonable and documented attorneys’ fees and out-of-pocket expenses
of one legal counsel) (collectively, “Losses”) arising from or in connection
with or related to this Agreement or being the Escrow Agent hereunder; provided,
however, that notwithstanding anything to the contrary in this Agreement, the
Escrow Agent shall not be indemnified for (i) Losses caused by its gross
negligence or willful misconduct and (ii) any consequential, punitive, special
or indirect Losses, regardless of the form of action and whether or not any such
Losses were foreseeable and contemplated. The provisions of this Section 2.02
will survive the termination of this Agreement or the earlier resignation or
removal of the Escrow Agent.

Section 2.03. Resignation and Removal of Escrow Agent. (a) The Grantor may
remove the Escrow Agent at any time by giving to the Escrow Agent and the
Trustee 15 days’ prior notice in writing signed by the Grantor. The Escrow Agent
may resign at any time by giving to the Grantor and the Trustee 15 days’ prior
written notice thereof.

(b) Within 10 days after giving the foregoing notice of removal to the Escrow
Agent or receiving the foregoing notice of resignation from the Escrow Agent,
the Grantor will appoint a successor escrow agent, upon notice to the Trustee.
The Grantor will cause any successor escrow agent to assume the obligations of
the Escrow Agent hereunder or to enter into such other escrow and security
agreement as may be reasonably acceptable to the Grantor, and any such other
escrow and security agreement shall be administratively acceptable to the
Trustee. If a successor escrow agent has not accepted such appointment by the
end of such 10-day period or such successor escrow agent has not become so
bound, the Escrow Agent may, in its sole discretion, deliver the Escrow Property
to the Trustee at the address provided herein or may apply to a court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief. The reasonable and documented out-of-pocket costs and
expenses (including reasonable and documented attorneys’ fees and out-of-pocket
expenses of one legal counsel) incurred by the Escrow Agent in connection with
such proceeding will be paid by, and be deemed to be solely an obligation of,
the Grantor.

 

19



--------------------------------------------------------------------------------

(c) Upon receipt of the identity of the successor escrow agent, the Escrow Agent
will either deliver the Escrow Property then held hereunder to the successor
escrow agent or hold such Escrow Property (or any portion thereof), pending
distribution, until all such fees, costs and expenses or other obligations owing
to the Escrow Agent under this Agreement are paid. Upon delivery of the Escrow
Property to the successor escrow agent, the Escrow Agent will have no further
duties, responsibilities or obligations hereunder.

(d) Any corporation or association into which the Escrow Agent may be converted
or merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its escrow business and assets as a whole
or substantially as a whole, or any corporation or association resulting from
any such conversion, sale, merger, consolidation or transfer to which the Escrow
Agent is a party, shall be and become the successor escrow agent under this
Agreement and shall have and succeed to the rights, powers, duties, immunities
and privileges as its predecessor, without the execution or filing of any
instrument or paper or the performance of any further act.

Section 2.04. Termination. This Agreement will automatically terminate (and all
liens and security interests in the Escrow Property shall be released
automatically) upon the distribution of all Escrow Property from the Account in
accordance with the provisions of Section 1.05 hereof, except such provisions of
this Agreement that by their express terms survive the termination of this
Agreement and/or the resignation or removal of the Escrow Agent. Upon
termination of this Agreement, all security interest of the Trustee for the
benefit of the holders of the Notes granted pursuant to, and described in,
Section 1.03 of this Agreement shall automatically terminate without any further
action. The Trustee shall at the reasonable request and expense of the Grantor
take all steps reasonably necessary to terminate any financing statements that
have not been terminated pursuant to Section 1.03(g) hereof and shall execute
such other documents as the Grantor may reasonably request in writing to
evidence or confirm the termination of such security interest.

ARTICLE 3

MISCELLANEOUS

Section 3.01. Notices. All notices and other communications under this Agreement
will be in writing in English and will be deemed given (a) on the date of
delivery when delivered personally, (b) upon the date of delivery when mailing
such notice first class (postage prepaid) at the addresses set forth in
Section 1.06 hereof (or to such other address as a party may have specified by
notice given to

 

20



--------------------------------------------------------------------------------

the other parties pursuant to this provision), (c) upon delivery when delivered
by electronic means (which electronically transmitted copy will be followed by
personal, mail or courier delivery of an original), and (d) on the next Business
Day after delivery to a recognized overnight courier or mailed first class
(postage prepaid) or when sent by facsimile to the parties (which facsimile copy
will be followed by personal, mail or courier delivery of an original) at the
addresses set forth in Section 1.06 hereof (or to such other address as a party
may have specified by notice given to the other parties pursuant to this
provision). Whenever under the terms hereof the time for giving a notice or
performing an act falls upon a day that is not a Business Day, such time will be
extended to the next Business Day. Attached as Schedule 3.01 hereto and made a
part hereof is a list of those persons initially entitled to give notices,
instructions and other communications to the Trustee and/or the Escrow Agent on
behalf of the Grantor hereunder (each such representative, an “Authorized
Person”). Schedule 3.01 may be amended from time to time by written notice from
the Grantor to the Escrow Agent and the Trustee, with a copy to the Initial
Purchasers.

Section 3.02. Representations and Warranties. Each of the Grantor, the Trustee,
the Financial Institution and the Escrow Agent hereby represents and warrants
(a) that this Agreement has been duly authorized, executed and delivered on its
behalf and constitutes its legal, valid and binding obligation (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law)
and (b) that the execution, delivery and performance of this Agreement by it
does not and will not violate any applicable material law or regulation
governing it and, in the case of the Trustee, its corporate trust powers.

Section 3.03. Governing Law; Consent to Jurisdiction; Construction. (a) THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING TO OR ARISING OUT OF
THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE
EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

(b) The Financial Institution’s jurisdiction for purposes of Sections 8-110 and
9-304 of the Code will be the State of New York.

(c) Each party hereto irrevocably agrees that any legal action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby will be brought in the federal or state courts located in the Borough of
Manhattan in the City of New York, and irrevocably submits to the exclusive
jurisdiction of such courts in any such action or proceeding. The parties

 

21



--------------------------------------------------------------------------------

hereby irrevocably and unconditionally waive any objection to the laying of
venue of any lawsuit, action or other proceeding in any such court, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such lawsuit, action or other proceeding brought in any
such court has been brought in an inconvenient forum. The parties further agree
that service of any process, summons, notice or document by certified or
registered mail, return receipt requested, to such party’s address set forth in
Section 1.06 hereof (or directed to it at the address last specified for notices
hereunder) will be effective service of process for any lawsuit, action or other
proceeding brought in any such court, and such service will be deemed completed
10 days after the same is so mailed.

(d) Time is of the essence in this Agreement.

(e) Except as set forth in Section 1.03(c), capitalized terms that are used but
not defined in this Agreement have the meanings assigned to them in the
Indenture. The term “will” as used in this Agreement shall be interpreted to
express a command. The term “or” is not exclusive. Words in the singular include
the plural and words in the plural include the singular.

(f) The following capitalized terms shall have the following definitions in this
Agreement: (i) “Securities Account” shall have the meaning set forth in
Section 8-501(a) of the UCC: (ii) “Security Entitlement” shall have the meaning
set forth in Section 8-102(a)(17) of the UCC: (iii) “Securities Intermediary”
shall have the meaning set forth in Section 8-102(a)(14) of the UCC; and
(iv) “UCC” means the Uniform Commercial Code as in effect in the State of New
York.

Section 3.04. Rights and Remedies. The rights and remedies conferred upon the
parties hereto and the Initial Purchasers will be cumulative, and the exercise
or waiver of any such right or remedy will not preclude or inhibit the exercise
of any additional rights or remedies. The waiver of any right or remedy
hereunder will not preclude the subsequent exercise of such right or remedy.

Section 3.05. Benefit of the Parties. This Agreement will be binding upon the
parties hereto and each of their permitted successors and assigns. This
Agreement will inure solely to the benefit of the parties hereto, the Initial
Purchasers and (subject to Section 3.06 hereof) each of their respective
successors and assigns, and no other person will have or be construed to have
any legal or equitable right, remedy or claim under, in respect of, or by virtue
of this Agreement.

Section 3.06. Assignment. This Agreement and the rights and obligations
hereunder of parties hereto may not be assigned except with the prior written
consent of the other parties hereto and the Initial Purchasers, and any
purported

 

22



--------------------------------------------------------------------------------

assignment without such consent will be null and void, except for the
appointment of a successor Escrow Agent pursuant to Section 2.03 hereof, the
appointment of a successor Trustee pursuant to Section 7.08 of the Indenture or
a Trustee succession under Section 7.09 of the Indenture.

Section 3.07. Merger. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior oral or written agreements in regards thereto.

Section 3.08. Amendment. Except as otherwise permitted herein and subject to the
provisions of the Indenture, this Agreement may be amended, supplemented or
otherwise modified only by a written amendment signed by all the parties hereto,
and no waiver of any provision hereof will be effective unless expressed in a
writing signed by all of the parties hereto.

Section 3.09. Severability. The invalidity, illegality or unenforceability of
any provision of this Agreement will in no way affect the validity, legality or
enforceability of any other provision, and if any provision is held to be
unenforceable as a matter of law, the other provisions will not be affected
thereby and will remain in full force and effect.

Section 3.10. Headings and Captions. The headings and captions included in this
Agreement are included solely for convenience of reference and will have no
effect on the interpretation or operation of this Agreement.

Section 3.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which counterpart, when so executed and delivered, will be
deemed to be an original and all such counterparts together will constitute one
and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Agreement as to the parties hereto and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

Section 3.12. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY.

Section 3.13. U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, the
Financial Institution and the Escrow Agent like all financial institutions and
in order to help fight the funding of terrorism and money laundering, is
required to obtain, verify,

 

23



--------------------------------------------------------------------------------

and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee, the Financial
Institution and the Escrow Agent. The parties to this Agreement agree that they
will provide the Trustee, the Financial Institution and the Escrow Agent with
such information as any of them may request in order for the parties to satisfy
the requirements of the U.S.A. Patriot Act.

Section 3.14. The Trustee. The Trustee has entered into this Agreement not in
its individual capacity but solely as Trustee under the Indenture and shall be
entitled, in connection with its execution, delivery and performance of this
Agreement, to all the rights, protections, immunities and exculpations available
to it as Trustee under the Indenture. The Trustee shall not be liable to the
Escrow Agent or the Financial Institution for the payment of any amounts owing
to them under this Agreement, payment of which amounts shall be the sole
obligation of the Grantor.

Section 3.15. The Financial Institution. In executing this Agreement as
Financial Institution, The Bank of New York Mellon Trust Company, N.A. executes
for the sole and limited purpose of confirming that its duties as Escrow Agent
under this Agreement shall extend to and include its responsibilities as “bank”
and as “securities intermediary” under the Code with respect to funds and
financial assets on deposit in or credited to the Account. References herein to
Financial Institution shall in all cases refer to the Escrow Agent acting solely
in such capacities and shall under no circumstance be construed to imply
obligations against The Bank of New York Mellon Trust Company, N.A. in its
personal or in any other capacity.

[Signature page follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by a duly authorized officer as of the day and year first written above.

 

TEMPUR-PEDIC INTERNATIONAL INC.,
    as Grantor By:  

/s/ William H. Poche

Name:   William H. Poche Title:   Treasurer and Assistant Secretary

 

25



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

    TRUST COMPANY, N.A.,

    as Escrow Agent and Financial

    Institution

By:  

/s/ Linda Garcia

Name:   Linda Garcia Title:   Vice President

THE BANK OF NEW YORK MELLON

    TRUST COMPANY, N.A.,

    as Trustee

By:  

/s/ Linda Garcia

Name:   Linda Garcia Title:   Vice President

 

26



--------------------------------------------------------------------------------

SCHEDULE 3.011

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of
Tempur-Pedic International Inc. and are authorized to initiate and approve
transactions of all types for the escrow account or accounts established under
the Escrow and Security Agreement to which this Schedule 3.01 is attached, on
behalf of Tempur-Pedic International Inc.

 

Name / Title

 

Specimen Signature

Dale E. Williams


Name

 

Executive Vice President and Chief Financial Officer


Title

 

/s/ Dale E. Williams

Signature

 

Lou H. Jones


Name

 

Executive Vice President, General Counsel and Secretary


Title

 

 

/s/ Lou H. Jones

Signature

 

William H. Poche


Name

 

Treasurer and Assistant Secretary


Title

 

/s/ William H. Poche

Signature

 

 

 

1 

This Schedule 3.01 may be amended from time to time by written notice from the
Grantor to the Escrow Agent, the Trustee and the Initial Purchasers.

Schedule 3.01



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OFFICERS’ CERTIFICATE

of

TEMPUR-PEDIC INTERNATIONAL INC.

This certificate is being delivered to the Trustee and the Escrow Agent pursuant
to Section 1.05(b) of the Escrow and Security Agreement, dated as of
December 19, 2012 (the “Escrow and Security Agreement”), among Tempur-Pedic
International Inc., a Delaware corporation (the “Grantor”), The Bank of New York
Mellon Trust Company, N.A., as escrow agent and financial institution (in such
capacity, the “Escrow Agent”), and The Bank of New York Mellon Trust Company,
N.A., as trustee under the Indenture referred to below (in such capacity, the
“Trustee”). Capitalized terms used but not defined herein have the respective
meanings specified in the Escrow and Security Agreement, including by reference
to the Indenture described therein. The Grantor, hereby instructs the Escrow
Agent to liquidate and release the Escrow Property as follows: (A) $7,500,0002
to Merrill Lynch, Pierce, Fenner & Smith Incorporated and (B) the balance to the
Grantor, both in accordance with Section 1.07 of the Escrow and Security
Agreement. The Grantor hereby certifies through the undersigned officers that
all of the following conditions have been met or will be satisfied
simultaneously or substantially concurrently with the release of the Escrow
Property:

 

  1. The Acquisition, as described under “Summary—The Transactions” in the
Offering Memorandum, has been consummated pursuant to the Sealy Merger Agreement
(as defined in the Indenture), without giving effect to any amendment, change or
supplement or waiver of any provision thereunder after December 19, 2012 in any
manner that is materially adverse to the interests of the holders of the Notes
(as reasonably determined by the Grantor), it being understood that (a) a
reduction of the purchase price in respect of the Acquisition will be deemed to
be materially adverse to the interests of the holders of the notes (other than
to the extent any such reduction is less than 10% of the purchase price as of
December 19, 2012 and such reduction is applied to reduce the amount of Debt to
be outstanding on the Escrow Release Date) and (b) notwithstanding anything in
clause (a) to the contrary, any amendment, change, supplement, waiver or consent
permitting the disposition of assets of the Grantor, Sealy or any of their
respective subsidiaries deemed necessary or advisable (as determined by the
board of directors of the Grantor in its

 

2 

Deferred Discount owed to Initial Purchasers pursuant to Purchase Agreement.

 

A-1



--------------------------------------------------------------------------------

  reasonable judgment) to achieve required regulatory approval of the
Acquisition shall not be materially adverse to the interests of the holders of
the Notes; provided that the joint lead arrangers under the Credit Agreement
entered into on or about the Issue Date shall have consented to any such
disposition;

 

  2. The Credit Agreement entered into on or about the Issue Date has become
effective and all conditions precedent to initial funding have been satisfied or
waived;

 

  3. Each of the Grantor’s Domestic Restricted Subsidiaries that is a borrower
under or guarantees the Credit Agreement (including Sealy and its applicable
Subsidiaries) has guaranteed the Notes pursuant to the Indenture or a
supplemental indenture to the Indenture and, as applicable, has signed a joinder
agreement to the Purchase Agreement and the Registration Rights Agreement with
respect to the Notes (in each case in the form attached thereto) and delivered
the certificates and opinions required under Section 3(o)(i), (vi) and (vii) of
the Purchase Agreement and the Company has made the required payment thereunder;
and

 

  4. The Grantor has consummated the other Transactions on substantially the
terms described under “The Transactions” in the Offering Memorandum dated as of
December 12, 2012 relating to the Notes.

The Grantor hereby further certifies through the undersigned officers that
certain steps set forth above will occur substantially concurrently with the
release of funds from the Account.

[Signature page follows]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor through two Authorized Persons, has signed this
Certificate this [    ] day of [        ], 20[    ].

 

TEMPUR-PEDIC INTERNATIONAL INC. By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

Agency and Custody Account Direction

For Cash Balances

Direction to use the following BNY Mellon Interest Bearing Deposit Account for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow and Security Agreement to which this Exhibit B is attached.

You are hereby directed to deposit, as indicated below, or as either of the
undersigned shall direct further in writing from time to time, all cash in the
Account in the following interest bearing deposit account of The Bank of New
York Mellon Trust Company, N.A.:

The BNY Mellon Cash Reserve (“cash reserve”)

Security #S87599610

Each of the undersigned understand that amounts on deposit in the cash reserve
are insured, subject to the applicable rules and regulations of the Federal
Deposit Insurance Corporation (“FDIC”), in the basic FDIC insurance amount of
$250,000 per depositor, per insured bank. This includes principal and accrued
interest up to a total of $250,000.

Each of the undersigned acknowledges that he has full power to direct
investments of the Account.

Each of the undersigned understands that he may change this direction at any
time and that it shall continue in effect until revoked or modified by either of
the undersigned by written notice to you.

 

Authorized Representative   Authorized Representative Date   Date

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERMINATION NOTICE

of

TEMPUR-PEDIC INTERNATIONAL INC.

Reference is hereby made to the Escrow and Security Agreement dated as of
December 19, 2012 (the “Escrow and Security Agreement”) among Tempur-Pedic
International Inc., a Delaware corporation (the “Grantor”), The Bank of New York
Mellon Trust Company, N.A., as escrow agent and financial institution (in such
capacity, the “Escrow Agent”), and The Bank of New York Mellon Trust Company,
N.A., as trustee under the Indenture referred to below (in such capacity, the
“Trustee”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Escrow and Security Agreement, including
by reference to the Indenture described therein.

Notice is hereby given by the Grantor to the Escrow Agent and the Trustee, as of
the date hereof, that [the Grantor will not pursue the consummation of the
Acquisition] / [the Sealy Merger Agreement has been amended, changed,
supplemented or waived in a manner that is materially adverse to holders of the
Notes, it being understood that (a) a reduction of the purchase price in respect
of the Acquisition will be deemed to be materially adverse to the interests of
the holders of the notes (other than to the extent any such reduction is less
than 10% of the purchase price as of December 19, 2012 and such reduction is
applied to reduce the amount of Debt to be outstanding on the Escrow Release
Date) and (b) notwithstanding anything in clause (a) to the contrary, any
amendment, change, supplement, waiver or consent permitting the disposition of
assets of the Grantor, Sealy or any of their respective subsidiaries deemed
necessary or advisable (as determined by the board of directors of the Grantor
in its reasonable judgment) to achieve required regulatory approval of the
Acquisition shall not be materially adverse to the interests of the holders of
the notes; provided that the joint lead arrangers under the Credit Agreement
entered into on or about the Issue Date shall have consented to any such
disposition]. Pursuant to the terms of the Indenture, a special mandatory
redemption pursuant to the provision contained in Section 3.07 of the Indenture
will be made on [            ], 20[    ] (the “Redemption Date”), in an amount
equal to 100% of the aggregate principal amount of the Notes plus accrued and
unpaid interest thereon from the date of issuance of the Notes to, but
excluding, the Redemption Date (the “Termination Redemption Price”).

Pursuant to the terms of the Escrow and Security Agreement, the Escrow Agent is
hereby instructed, prior to 11:00 a.m. (New York City time) on the Redemption
Date, to liquidate and release:

(a) $[        ], representing the Termination Redemption Price, to the Trustee
by wire transfer of immediately available funds at: [            ]; and

 

C-1



--------------------------------------------------------------------------------

(b) after payment of the Termination Redemption Price to the Trustee, the
remainder of all available Escrow Property to (i) Merrill Lynch, Pierce,
Fenner & Smith Incorporated in an amount equal to $[        ]3 in accordance
with the wire transfer instructions set forth in Section 1.07 of the Escrow and
Security Agreement, and (ii) the Grantor by wire transfer of immediately
available funds at: [            ].

 

 

3 

Documented out-of-pocket expenses of Initial Purchasers pursuant to Section 6 of
the Purchase Agreement.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Termination Notice to be duly
executed and delivered as of this [    ] day of [        ], 20[    ].

 

TEMPUR-PEDIC INTERNATIONAL INC. By:     Name:   Title:   By:     Name:   Title:
 